Citation Nr: 0916552	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  99-15 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982, and had subsequent Reserve service in the 
National Guard.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In September 1999, the Veteran testified before a Hearing 
Officer sitting at the RO. A copy of the hearing transcript 
is of record and has been reviewed.

The Board remanded the case in April 2001 and June 2003 for 
additional development.  

In August 2005, the Board denied service connection claims 
for a right ankle disability, a left ankle disability, a 
right knee disability, and a left knee disability.  The 
Veteran subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In December 2007, the Court issued a judgment that vacated 
the Board's August 2005 denials of service connection for a 
right knee disability, and a left knee disability, and 
remanded such issues for readjudication consistent with the 
Court's December 2007 memorandum decision.  The denials of 
service connection for a right ankle disability and a left 
ankle disability were not disturbed and are therefore no 
longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veteran is seeking service connection for a right knee 
disability and a left knee disability.  On review, the Board 
finds that further development is necessary.

The medical evidence shows that the Veteran currently has 
disabilities of both the right and left knees.  

A U.S. Air Force Hospital treatment record dated on December 
17, 1981, shows that the Veteran had a lipoma on his left 
knee.  A notation dated on December 19, 1981, shows that the 
veteran had complaints of swelling and pain of the left knee 
after having a cyst on his left knee removed nine days prior.  
A "Request for Administration of Anesthesia and For 
Performance of Operations and Other Procedures" dated on 
December 19, 1981, shows that the Veteran consented to an 
aspiration of his right knee.

National Guard enlistment examination in November 1982 and 
periodic examination in November 1986 noted normal lower 
extremities and musculoskeletal examinations.

Private medical record dated in April 1985 noted a complaint 
of right knee pain; the impression was ligamentous strain.  
In June 1987, chondromalacia of the right knee was noted.  In 
July 1987, the veteran was seen with complaints of a three 
month history of right knee pain.  He underwent arthroscopic 
surgery for probable tear of lateral meniscus.  The surgery 
revealed the meniscus to be intact.  A partial synovectomy 
was performed. 

A July 1998 private treatment record noted a diagnosis of 
degenerative joint disease, knees.  There was no indication 
that this diagnosis was supported by X-rays of the right 
knee.

A VA examination was conducted in October 1998.  The veteran 
complained of some pain and swelling in the right knee, but 
he did not recall an injury.  On examination, the veteran 
walked on his heels and toes without difficulty.  He had full 
extension and 140 degrees of flexion.  There was no 
quadriceps atrophy, retropatellar crepitation, patellar 
instability, swelling, or effusion.  The collateral ligaments 
were stable to varus and valgus stress.  Anterior drawer and 
posterior drawer tests were negative.  X-rays showed slight 
elongation of the spines.  No narrowing of the articular 
cartilage or osteophyte formation was noted.  The examiner 
did not diagnose a right knee disability.

In July 1991, W.C. Porter, Jr. M.D., a private physician, 
performed partial medial and lateral meniscectomies and a 
plica excision on the left knee.  Prior to surgery, the 
physician noted the veteran's assertion of pain in the left 
knee for 12-15 years.  

According to correspondence dated in September 1999, T.G.T., 
M.D., a private physician, indicated that the Veteran was 
under his care.  He stated that based on his review of the 
Veteran's medical and military records, it is certainly 
possible that the injuries sustained to his knees, in 
pertinent part, are secondary to required activities during 
his active military service.

The December 2007 memorandum decision indicates that no 
medical professional commented on the relation of the 
Veteran's current knee disabilities to his injuries in 
service, and that the lack of etiology opinions makes the 
record insufficient for the Secretary to make a decision on 
the Veteran's service connection claims for right and left 
knee disabilities.  

In light of the December 2007 memorandum decision, the Board 
finds that VA opinions are necessary which address the likely 
etiology of the current bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed bilateral knee 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note all disabilities 
of either knee currently shown. 

For each knee disability diagnosed, the 
examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
currently diagnosed disability of the 
knee is related to the Veteran's active 
service.  Any opinion should be 
reconciled with the service treatment 
records dated in December 1981 reflecting 
treatments to both knees; the November 
1982 and 1986 National Guard 
examinations; the 1985-1987 treatment 
reports regarding the right knee; the 
July 1991 notation by Dr. W.C. Porter, 
Jr.; and the September 1999 opinion 
provided by Dr. T.G.T., M.D.  The 
Veteran's MOS was a security specialist.

2.  Upon completion of the above- 
requested development, the RO should 
readjudicate the Veteran's service 
connection claims for a right knee 
disability and a left knee disability.  
All applicable laws and regulations 
should be considered.  If any benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




